Case: 14-10804   Date Filed: 09/04/2014   Page: 1 of 3


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-10804
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 1:13-cr-00020-WLS-TQL-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

ANTHONY JEROME FACON,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                            (September 4, 2014)

Before HULL, MARCUS, and MARTIN, Circuit Judges.

PER CURIAM:
              Case: 14-10804     Date Filed: 09/04/2014    Page: 2 of 3


      Anthony Jerome Facon appeals his 444-month total sentence imposed after

his convictions for one count of armed bank robbery, in violation of 18 U.S.C.

§ 2113(a), (d), and § 2, and two counts of possessing a firearm during the

commission of a violent felony, in violation of 18 U.S.C. § 924(c)(1)(A)(ii). Facon

challenges the 300-month sentence he received for the second conviction under

§ 924(c). He complains that because the second § 924(c) conviction was charged

in the same indictment, it does not constitute a “second or subsequent” conviction,

triggering the 300-month sentence, for purposes of 18 U.S.C. § 924(c)(1)(C).

Because Facon’s position is foreclosed by binding Supreme Court precedent, we

affirm.

      Section 924(c) requires a district court, “[i]n the case of a second or

subsequent conviction under this subsection,” to impose a sentence of not less than

25-years imprisonment. 18 U.S.C. § 924(c)(1)(C). In Deal v. United States, 508
U.S. 129, 113 S. Ct. 1993 (1993), the Supreme Court considered whether multiple

convictions under § 924(c) arising out of a single criminal proceeding constitute

second or subsequent convictions. Id. at 131, 113 S. Ct. at 1996. Over a vocal

dissent composed of three justices, the majority held that a “conviction” for

purposes of the enhanced sentences set forth in § 924(c)(1)(C) refers to the finding

of guilt preceding the entry of final judgment. Id. at 132, 113 S. Ct. at 1996. This

interpretation of § 924(c)(1)(C), the Supreme Court held, allows and indeed


                                          2
              Case: 14-10804     Date Filed: 09/04/2014   Page: 3 of 3


requires the enhanced sentences to be imposed even where more than one § 924(c)

conviction is obtained in a single criminal proceeding. Id. at 132, 137, 113 S. Ct.

at 1996, 1999.

      Deal thus bound the district court here to impose the enhanced sentence set

forth in § 924(c)(1)(C). Deal also binds us to affirm sentences like these, “[u]nless

and until the Supreme Court itself overrules that decision,” or Congress revisits

§ 924(c)(1)(C). See United States v. Thomas, 242 F.3d 1028, 1035 (11th Cir.

2001).

      AFFIRMED.




                                          3